DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears “hot/cold water” should be “hot and/or cold water”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recites the limitation "the cable" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 5 recites the limitation "said gate(s)" in lines 4 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeLia U.S. PGPub 2016/0003517.
Regarding claim 1, DeLia discloses an electronic device for regulating a thermo-fluidic installation for a building, comprising a heating/cooling system including mixing valves (e.g. pg. 4, ¶34) adapted to control flows of hot/cold water within said heating/cooling system, said device comprising a control unit adapted to: receive a main signal from a building management system (e.g. control system)  (e.g. pg. 2-3, ¶9-18; pg. 4, ¶27-28; Fig. 1, 2 and 5); receive a predefined reference signal representative of a desired parameter (e.g. desired temperature, pressure, etc.) for the building (e.g. pg. 2-3, ¶9-18; pg. 4, ¶27-28; Fig. 1, 2 and 5); receive environmental signals from environmental sensors placed in the building and adapted to measure environmental parameters of said building (e.g. pg. 2-3, ¶9-18; pg. 4, ¶27-28; Fig. 1, 2 and 5); issue a control signal towards an actuator associated with a respective mixing valve in order to modify the opening or closing thereof (e.g. pg. 2-3, ¶9-18; pg. 4, ¶27-28; Fig. 1, 2 and 5). 
 	Regarding claim 2, DeLia discloses the device according to claim 1, wherein the thermo-fluidic system for a building further comprises an air treatment unit including gates allowing the entry of air from outside the building or recirculation air from said building into the air treatment unit, said device being also adapted to send a control signal to an actuator associated with a respective gate in order to control the opening or closing thereof (e.g. pg. 2-3, ¶9-18; pg. 4, ¶27-28; Fig. 1, 2 and 5). 
.

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





CK
December 3, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116